               Case 2:19-cr-00050-MCE Document 35 Filed 10/21/20 Page 1 of 4



1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     KYUNG KONG
5

6

7
                                   IN THE UNITED STATES DISTRICT COURT
8
                                      EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-050 MCE
11
               Plaintiff,                                    STIPULATION AND ORDER CONTINUING
12                                                           STATUS CONFERENCE AND EXCLUDING
                             v.                              TIME UNDER THE SPEEDY TRIAL ACT
13
     KYUNG MIN KONG,
14
               Defendant.                                    Date: October 22, 2020
15                                                           Time: 10:00 a.m.
                                                             Court: Hon. Morrison C. England, Jr.
16

17
             It is hereby stipulated and agreed by and between plaintiff United States of America and
18
     defendant Kyung Kong, through their respective attorneys, that the status conference set for
19
     October 22, 2020, shall be continued by the Court to January 14, 2021, at 10:00 a.m., to allow
20
     defense counsel to continue review of discovery produced by the United States, conduct
21
     counsel’s independent investigation into the facts and applicable law, interview witnesses, consider a
22
     proposed pretrial resolution, and otherwise prepare the client’s defense.
23
             The government has produced to defense counsel voluminous discovery, including bank
24
     records, audio recordings, and photographs, comprising more than 24,000 pages of material. Mr.
25
     Kong’s first language is Korean. He has proficient English language skills, but he frequently relies
26
     on the assistance of a Korean interpreter, including at court appearances, to ensure that he fully
27
     understands what is happening with his case.
28
                                                            1
     STIPULATION & ORDER CONTINUING TCH
30
                Case 2:19-cr-00050-MCE Document 35 Filed 10/21/20 Page 2 of 4



1             Mr. Kong is currently housed at the Wayne Brown Correctional Facility in Nevada City,

2    California. Any client visits by counsel or the defense investigator therefore require a one-way trip

3    of about 65 miles from downtown Sacramento. The government recently provided the defense with

4    a proposed plea agreement.

5             The charge schemed involves, among other allegations, the creation of fake bank accounts

6    and later withdrawal of money based on the deposit of insufficient fund checks into the accounts.

7    Participants in the scheme established accounts at numerous banks and operated in several

8    jurisdictions in California and other states, including Colorado, Louisiana, New Jersey, Utah, and

9    Washington. The case is one accurately described as involving investigation that is nation-wide in

10   scope.

11            Since the beginning of March 2020, a series of national, state, and local events has unfolded

12   related to the virus designated as COVID-19. This Court has issued General Orders 612, 617, 618,

13   and 624 all of which restrict public access to federal courthouses within the district, to slow the

14   spread of COVID-19. General Order 624, the most recent order related to courthouse restrictions,

15   extends closure of courthouses in the district for what amounts to the remainder of 2020.

16            On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-33-20 in

17   critical infrastructure functions. A gradual easing of shelter in place restrictions in late May 2020

18   resulted in a spike in new COVID-19 infections. Governor Newsom thereafter issued executive

19   orders restricting reopening of certain businesses and requiring face masks in public indoor areas. A

20   gradual easing of restrictions is again taking place at the present time in Sacramento County, but the

21   threat of another spike in infections reasonably casts doubt upon how long the easing of restrictions

22   will last. Restrictions resulting from efforts to mitigate the spread of COVID-19 have delayed and

23   complicated the parties’ efforts to prepare this matter for a potential negotiated resolution. The

24   parties nevertheless believe that they are making progress toward resolution of this matter.

25   Continuance of the status conference is requested to allow additional time for preparation due to the

26   restrictions imposed addressing the ongoing public health crisis.

27   ///

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                           2
30
                 Case 2:19-cr-00050-MCE Document 35 Filed 10/21/20 Page 3 of 4



1           Given the volume of discovery, the language issues, the travel required for client meetings,

2    and the extensive geographic scope of the charges scheme, counsel for Kyung Kong requests

3    additional time to prepare. The government does not oppose the request. Defense counsel further

4    requests that time be time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(iv) and Local

5    Code T4. The time exclusion includes the period from October 22, 2020 up to and including January

6    14, 2021.

7           Assistant U.S. Attorney Audrey Hemesath has reviewed this stipulation and authorized

8    Attorney Todd D. Leras via email to sign it on her behalf.

9

10          Dated: October 19, 2020                         /s/ Todd Leras
                                                            ___________________________
11                                                          TODD LERAS
                                                            Attorney for defendant
12                                                          KYUNG KONG
13

14          Dated: October 19, 2020                         MCGREGOR W. SCOTT
                                                            United States Attorney
15
                                                            /s/ Audrey Hemesath
16                                                  By:     _______________________
                                                            AUDREY HEMESATH
17
                                                            Assistant United States Attorney
18                                                          (Per email authorization)

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         3
30
               Case 2:19-cr-00050-MCE Document 35 Filed 10/21/20 Page 4 of 4



1                                                       ORDER

2            The Court, having received, read, and considered the stipulation of the parties, and good

3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. IT IS

4    HEREBY ORDERED that the presently set October 22, 2020 status conference hearing shall be

5    continued to January 14, 2021, at 10:00 a.m.

6            Based on the representations of the parties in their stipulation, the Court finds that: (1)

7    the failure to grant this requested continuance would deny defense counsel reasonable time

8    necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

9    ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   the date of this stipulation, October 22, 2020, up to and including the January 14, 2021 status

14   conference hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local

15   Code T4 to allow defense counsel reasonable time necessary to prepare.

16           IT IS SO ORDERED.

17

18   Dated: October 20, 2020

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          4
30
